                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

 UNITED STATES OF AMERICA

 v.                                                 Case No. 3:16-CR-479-N

 CARLOS LUIS VENEGAS (01)

              GOVERNMENT’S PROPOSED JURY INSTRUCTIONS

       The government submits these proposed jury instructions. All instructions are

from the Fifth Circuit Pattern Criminal Jury Instructions (2015 ed.), unless otherwise

noted. The government respectfully requests that it be granted leave to modify these

instructions or propose additional instructions as may be necessary prior to or during trial.

 Dated: January 18, 2019                    ERIN NEALY COX
                                            UNITED STATES ATTORNEY

                                            /s/ J. Nicholas Bunch
                                            J. NICHOLAS BUNCH
                                            Assistant United States Attorney
                                            Texas Bar No. 24050352
                                            1100 Commerce, Suite 300
                                            Dallas, Texas 75242
                                            Telephone: 214.659.8836
                                            Facsimile: 214.767.4104
                                            nick.bunch@usdoj.gov




Government’s Proposed Jury Instructions—Page 1 of 34
                             CERTIFICATE OF SERVICE

        I hereby certify that on January 18, 2019, I electronically filed the foregoing
document with the Clerk of Court for the United States District Court for the Northern
District of Texas using the electronic filing system of the Court. The electronic case
filing system will send a notice of filing to all the attorneys of record who have consented
to such service.

                                            /s/ J. Nicholas Bunch
                                            J. NICHOLAS BUNCH
                                            Assistant United States Attorney




Government’s Proposed Jury Instructions—Page 2 of 34
                                     1.01
                           PRELIMINARY INSTRUCTIONS

Members of the Jury:

       Now that you have been sworn, I will give you some preliminary instructions to

guide you in your participation in the trial.

Duty of the jury:

       It will be your duty to find from the evidence what the facts are. You and you

alone will be the judges of the facts. You will then have to apply to those facts the law as

the court will give it to you. You must follow that law whether you agree with it or not.

       Nothing the court may say or do during the course of the trial is intended to

indicate, or should be taken by you as indicating, what your verdict should be.

Evidence:

       The evidence from which you will find the facts will consist of the testimony of

witnesses, documents and other items received into the record as exhibits, and any facts

that the lawyers agree to or stipulate to or that the court may instruct you to find.

       Certain things are not evidence and must not be considered by you. I will list

them for you now.

       1.     Statements, arguments, and questions by lawyers are not evidence.

       2.     Objections to questions are not evidence. Lawyers have an obligation to

their clients to make objections when they believe evidence being offered is improper

under the rules of evidence. You should not be influenced by the objection or by the

court’s ruling on it. If the objection is sustained, ignore the question. If it is overruled,



Government’s Proposed Jury Instructions—Page 3 of 34
treat the answer like any other. If you are instructed that some item of evidence is

received for a limited purpose only, you must follow that instruction.

         3.    Testimony that the court has excluded or told you to disregard is not

evidence and must not be considered.

         4.    Anything you may have seen, heard, or read outside the courtroom is not

evidence and must be disregarded. You are to decide the case solely on the evidence

presented here in the courtroom.

         There are two kinds of evidence: direct and circumstantial. Direct evidence is

direct proof of a fact, such as testimony of an eyewitness. Circumstantial evidence is

proof of facts from which you may infer or conclude that other facts exist. I will give

you further instructions on these as well as other matters at the end of the case, but keep

in mind that you may consider both kinds of evidence.

         It will be up to you to decide which witnesses to believe, which witnesses not to

believe, and how much of any witness’s testimony to accept or reject. I will give you

some guidelines for determining the credibility of witnesses at the end of the case.

Rules for criminal cases:

         As you know, this is a criminal case. There are three basic rules about a criminal

case that you must keep in mind.

         First: the defendant is presumed innocent until proven guilty. The indictment

brought by the government against the defendant is only an accusation, nothing more. It

is not proof of guilt or anything else. The defendant therefore starts out with a clean

slate.


Government’s Proposed Jury Instructions—Page 4 of 34
       Second: the burden of proof is on the government until the very end of the case.

The defendant has no burden to prove his or her innocence, or to present any evidence, or

to testify. Since the defendant has the right to remain silent, the law prohibits you from

arriving at your verdict by considering that the defendant may not have testified.

       Third: the government must prove the defendant’s guilt beyond a reasonable

doubt. I will give you further instructions on this point later, but bear in mind that in this

respect a criminal case is different from a civil case.

Summary of applicable law:

       In this case, the defendant, Carlos Luis Venegas, is charged with conspiracy to

distribute a controlled substance, in violation of federal law.

       I will give you detailed instructions on the law at the end of the case, and those

instructions will control your deliberations and decision. But in order to help you follow

the evidence, I will now give you a brief summary of the elements of the offense that the

government must prove beyond a reasonable doubt to make its case.

       The elements of Count One, conspiracy to distribute a controlled substance, are:

         First:          That two or more persons, directly or indirectly, reached an
                         agreement to distribute or dispense hydrocodone, a controlled
                         substance, outside the scope of professional practice and
                         without a legitimate medical purpose;

         Second:         That the defendant knew of the unlawful purpose of the
                         agreement; and

         Third:          That the defendant joined in the agreement willfully, that is,
                         with the intent to further its unlawful purpose.




Government’s Proposed Jury Instructions—Page 5 of 34
Conduct of the jury:

       Now, a few words about your conduct as jurors.

       During the course of the trial, do not speak with any witness, or with the

defendant, or with any of the lawyers in the case. Please do not talk with them about any

subject at all. You may be unaware of the identity of everyone connected with the case.

Therefore, in order to avoid even the appearance of impropriety, do not engage in any

conversation with anyone in or about the courtroom or courthouse. It is best that you

remain in the jury room during breaks in the trial and do not linger in the hall. In addition,

during the course of the trial, do not talk about the trial with anyone else—not your

family, not your friends, not the people with whom you work. Also, do not discuss this

case among yourselves until I have instructed you on the law and you have gone to the

jury room to make your decision at the end of the trial. Otherwise, without realizing it,

you may start forming opinions before the trial is over. It is important that you wait until

all the evidence is received and you have heard my instructions on rules of law before

you deliberate among yourselves.

       You, as jurors, must decide this case based solely on the evidence presented here

within the four walls of this courtroom. This means that during the trial you must not

conduct any independent research about this case, the matters in this case, and the

individuals or corporations involved in the case. In other words, you should not consult

dictionaries or reference materials, search the Internet, websites, or blogs, or use any

other electronic tools to obtain information about this case or to help you decide the case.

Please do not try to find out information from any source outside the confines of this


Government’s Proposed Jury Instructions—Page 6 of 34
courtroom.

       I know that many of you use cell phones, the Internet, and other tools of

technology. You also must not talk to anyone at any time about this case or use these

tools to communicate electronically with anyone about the case. This includes your

family and friends. You may not communicate with anyone about the case through any

means, including your cell phone, through e-mail, Blackberry, iPhone, text messaging, or

on Snapchat or Twitter, or through any blog or website, including Facebook, Google+,

MySpace, LinkedIn, or YouTube. You may not use any similar technology of social

media, even if I have not specifically mentioned it here. I expect you will inform me as

soon as you become aware of another juror’s violation of these instructions. A juror who

violates these restrictions jeopardizes the fairness of these proceedings, and a mistrial

could result, which would require the entire trial process to start over.

Course of the trial:

       I will now give you a roadmap to help you follow what will happen over the entire

course of this trial. First, the government will make an opening statement, which is

simply an outline to help you understand the evidence as it is admitted. Next, each

defendant’s attorney may, but does not have to, make an opening statement. Opening

statements are neither evidence nor arguments.

       The government will then present its witnesses, and counsel for the defendant may

cross-examine them. Following the government’s case, the defendant may, if he wishes,

present witnesses whom the government may cross-examine. If the defendant decides to

present evidence, the government may introduce rebuttal evidence.


Government’s Proposed Jury Instructions—Page 7 of 34
       After all the evidence is in, the attorneys will present their closing arguments to

summarize and interpret the evidence for you, and the court will instruct you on the law.

After that, you will retire to deliberate on your verdict.

       The trial will now begin.




Government’s Proposed Jury Instructions—Page 8 of 34
                                      1.02
                             NOTE-TAKING BY JURORS
                                ALTERNATIVE B

       If you would like to take notes during the trial, you may do so. On the other hand,

you are not required to take notes if you prefer not to do so. Each of you should make

your own decision about this.

       If you decide to take notes, be careful not to get so involved in the note-taking that

you become distracted from the ongoing proceedings. Your notes should be used only as

memory aids. You should not give your notes precedence over your independent

recollection of the evidence. If you do not take notes, you should rely upon your own

independent recollection of the proceedings and you should not be unduly influenced by

the notes of other jurors.

       Notes are not entitled to any greater weight than the memory or impression of each

juror as to what the testimony may have been. Whether you take notes or not, each of

you must form and express your own opinion as to the facts of the case.

       You will note that we do have an official court reporter making a record of the

trial; however, we will not have typewritten transcripts of this record available for your

use in reaching a decision in this case.




Government’s Proposed Jury Instructions—Page 9 of 34
                                  1.03
                   INTRODUCTION TO FINAL INSTRUCTIONS

       Members of the Jury:

       In any jury trial there are, in effect, two judges. I am one of the judges; the

other is the jury. It is my duty to preside over the trial and to decide what evidence

is proper for your consideration. It is also my duty at the end of the trial to explain

to you the rules of law that you must follow and apply in arriving at your verdict.

       First, I will give you some general instructions which apply in every case,

for example, instructions about burden of proof and how to judge the believability of

witnesses. Then I will give you some specific rules of law about this particular case,

and finally I will explain to you the procedures you should follow in your

deliberations.




Government’s Proposed Jury Instructions—Page 10 of 34
                                    1.04
                        DUTY TO FOLLOW INSTRUCTIONS

       You, as jurors, are the judges of the facts. But in determining what actually

happened—that is, in reaching your decision as to the facts—it is your sworn duty to

follow all of the rules of law as I explain them to you.

       You have no right to disregard or give special attention to any one

instruction, or to question the wisdom or correctness of any rule I may state to

you. You must not substitute or follow your own notion or opinion as to what the

law is or ought to be. It is your duty to apply the law as I explain it to you, regardless

of the consequences.

       It is also your duty to base your verdict solely upon the evidence, without

prejudice or sympathy. That was the promise you made and the oath you took before

being accepted by the parties as jurors, and they have the right to expect nothing less.




Government’s Proposed Jury Instructions—Page 11 of 34
                                  1.05
                       PRESUMPTION OF INNOCENCE,
                   BURDEN OF PROOF, REASONABLE DOUBT

       The indictment or formal charge against a defendant is not evidence of guilt.

Indeed, the defendant is presumed by the law to be innocent. The defendant begins

with a clean slate. The law does not require the defendant to prove his innocence or

produce any evidence at all [and no inference whatever may be drawn from the

election of a defendant not to testify].

       The government has the burden of proving the defendant guilty beyond a

reasonable doubt, and if it fails to do so, you must acquit that defendant. While the

government’s burden of proof is a strict or heavy burden, it is not necessary that

a defendant’s guilt be proved beyond all possible doubt. It is only required that the

government’s proof exclude any “reasonable doubt” concerning the defendant’s guilt.

       A “reasonable doubt” is a doubt based upon reason and common sense after

careful and impartial consideration of all the evidence in the case. Proof beyond a

reasonable doubt, therefore, is proof of such a convincing character that you would be

willing to rely and act upon it without hesitation in making the most important decisions

of your own affairs.




Government’s Proposed Jury Instructions—Page 12 of 34
                               1.06
              EVIDENCE—EXCLUDING WHAT IS NOT EVIDENCE

       As I told you earlier, it is your duty to determine the facts. To do so, you must

consider only the evidence presented during the trial. Evidence is the sworn

testimony of the witnesses, including stipulations, and the exhibits. The questions,

statements, objections, and arguments made by the lawyers are not evidence.

       The function of the lawyers is to point out those things that are most

significant or most helpful to their side of the case, and in so doing to call your attention

to certain facts or inferences that might otherwise escape your notice. In the final

analysis, however, it is your own recollection and interpretation of the evidence that

controls in the case. What the lawyers say is not binding upon you.

       During the trial I sustained objections to certain questions and exhibits. You

must disregard those questions and exhibits entirely. Do not speculate as to what the

witness would have said if permitted to answer the question or as to the contents of an

exhibit. Also, certain testimony or other evidence has been ordered removed from the

record and you have been instructed to disregard this evidence. Do not consider any

testimony or other evidence which has been removed from your consideration in

reaching your decision. Your verdict must be based solely on the legally admissible

evidence and testimony.

       Also, do not assume from anything I may have done or said during the trial that I

have any opinion concerning any of the issues in this case. Except for the instructions to

you on the law, you should disregard anything I may have said during the trial in



Government’s Proposed Jury Instructions—Page 13 of 34
arriving at your own verdict.




Government’s Proposed Jury Instructions—Page 14 of 34
                             1.07
        EVIDENCE—INFERENCES—DIRECT AND CIRCUMSTANTIAL
                        ALTERNATIVE B

       In considering the evidence, you are permitted to draw such reasonable

inferences from the testimony and exhibits as you feel are justified in the light of

common experience. In other words, you may make deductions and reach conclusions

that reason and common sense lead you to draw from the facts which have been

established by the evidence.

       Do not be concerned about whether evidence is “direct evidence” or

“circumstantial evidence.” You should consider and weigh all of the evidence that

was presented to you.

       “Direct evidence” is the testimony of one who asserts actual knowledge of a

fact, such as an eye witness. “Circumstantial evidence” is proof of a chain of events

and circumstances indicating that something is or is not a fact.

       The law makes no distinction between the weight to be given either direct or

circumstantial evidence. But the law requires that you, after weighing all of the

evidence, whether direct or circumstantial, be convinced of the guilt of a defendant

beyond a reasonable doubt before you can find him or her guilty.




Government’s Proposed Jury Instructions—Page 15 of 34
                                     1.08
                           CREDIBILITY OF WITNESSES

       I remind you that it is your job to decide whether the government has proved

the guilt of a defendant beyond a reasonable doubt. In doing so, you must

consider all of the evidence.      This does not mean, however, that you must

accept all of the evidence as true or accurate.

       You are the sole judges of the credibility or “believability” of each witness and

the weight to be given to the witness’s testimony. An important part of your job will

be making judgments about the testimony of the witnesses [including the

defendant] who testifies in this case. You should decide whether you believe all,

some part, or none of what each person had to say, and how important that testimony

was. In making that decision I suggest that you ask yourself a few questions: Did the

witness impress you as honest? Did the witness have any particular reason not to tell

the truth? Did the witness have a personal interest in the outcome of the case? Did

the witness have any relationship with either the government or the defense? Did the

witness seem to have a good memory? Did the witness clearly see or hear the things

about which he testified? Did the witness have the opportunity and ability to understand

the questions clearly and answer them directly? Did the witness’s testimony differ

from the testimony of other witnesses? These are a few of the considerations that

will help you determine the accuracy of what each witness said.

       [The testimony of the defendant should be weighed and his credibility

evaluated in the same way as that of any other witness.]



Government’s Proposed Jury Instructions—Page 16 of 34
       Your job is to think about the testimony of each witness you have heard

and decide how much you believe of what each witness had to say. In making up

your mind and reaching a verdict, do not make any decisions simply because there

were more witnesses on one side than on the other. Do not reach a conclusion on a

particular point just because there were more witnesses testifying for one side on that

point. You will always bear in mind that the law never imposes upon a defendant in a

criminal case the burden or duty of calling any witnesses or producing any evidence.




Government’s Proposed Jury Instructions—Page 17 of 34
                                 1.15
               ACCOMPLICE-CO-DEFENDANT-PLEA AGREEMENT

       In this case the government called several witnesses, Christian Michael Hicks,

Craig Zahn, Leslie Ray Rodriguez, Nateshia Renee Young Ware, and Ronald P.

Cunningham, who are alleged accomplices and named as codefendants in the indictment

and with whom the government has entered into plea agreements.1

       Such plea bargaining, as it is called, has been approved as lawful and proper, and

is expressly provided for in the rules of this court. An alleged accomplice, including one

who has entered into a plea agreement with the government, is not prohibited from

testifying. On the contrary, the testimony of such a witness may alone be of sufficient

weight to sustain a verdict of guilty. You should keep in mind that such testimony is

always to be received with caution and weighed with great care. You should never

convict a defendant upon the unsupported testimony of an alleged accomplice unless you

believe that testimony beyond a reasonable doubt.

       The fact that an accomplice has entered a plea of guilty to the offense charged is

not evidence of the guilt of any other person.




1
    The government removed the sentence from the pattern instruction that describes the nature of the
plea agreement. With respect to defendants Hicks and Cunningham, each individual pled guilty to Count
One of the indictment under 21 U.S.C. § 841(b)(1)(C), a twenty-year offense. With respect to defendants
Zahn, Rodriguez, and Ware, each individual pled guilty to Count One of the indictment under 21 U.S.C.
§ 841(b)(1)(E), a ten year offense. Although each individual pled to the conspiracy, the conspiracy
alleged in the indictment covers a time period in which hydrocodone was a Schedule III controlled
substance (and thus subject to the ten-year maximum penalty in § 841(b)(1)(E)) and a Schedule II
controlled substance (and thus subject to the twenty-year maximum penalty in § 841(b)(1)(C).


Government’s Proposed Jury Instructions—Page 18 of 34
                                       1.17
                                EXPERT TESTIMONY

       During the trial you heard the testimony of Dr. Graves Owen, MD, who expressed

opinions concerning the practice of medicine, specifically relating to the practice of pain

management, the standard of care and appropriate treatments for pain management

patients, conduct outside the scope of professional practice, and prescriptions issued

without a legitimate medical purpose. If scientific, technical, or other specialized

knowledge might assist the jury in understanding the evidence or in determining a fact in

issue, a witness qualified by knowledge, skill, experience, training, or education may

testify and state an opinion concerning such matters.

       Merely because such a witness has expressed an opinion does not mean, however,

that you must accept this opinion. You should judge such testimony like any other

testimony. You may accept it or reject it and give it as much weight as you think it

deserves, considering the witness’s education and experience, the soundness of the

reasons given for the opinion, and all other evidence in the case.




Government’s Proposed Jury Instructions—Page 19 of 34
                                        1.18
                                    ON OR ABOUT

       You will note that the indictment charges that the offense was committed on or

about specified dates or ranges of dates. The government does not have to prove that the

crime was committed on an exact date, so long as the government proves beyond a

reasonable doubt that the defendant committed the crime on a date reasonably near the

dates stated in the indictment.




Government’s Proposed Jury Instructions—Page 20 of 34
                                1.19
                CAUTION—CONSIDER ONLY CRIME CHARGED

       You are here to decide whether the government has proved beyond a

reasonable doubt that the defendant is guilty of the crimes charged. The defendant is

not on trial for any act, conduct, or offense not alleged in the indictment. Neither are

you called upon to return a verdict as to the guilt of any other person or persons not on

trial as a defendant in this case, except as you are otherwise instructed.




Government’s Proposed Jury Instructions—Page 21 of 34
                                     1.20
                             CAUTION—PUNISHMENT

       If the defendant is found guilty, it will be my duty to decide what the punishment

will be. You should not be concerned with punishment in any way. It should not

enter your consideration or discussion.




Government’s Proposed Jury Instructions—Page 22 of 34
                                         1.30
                                    SIMILAR ACTS

       You have heard evidence of acts of the defendant which may be similar to those

charged in the indictment, but which were committed on other occasions. You must not

consider any of this evidence in deciding if a defendant committed the acts charged in the

indictment. However, you may consider this evidence for other, very limited, purposes.

       If you find beyond a reasonable doubt from other evidence in this case that a

defendant did commit the acts charged in the indictment, then you may consider evidence

of the similar acts allegedly committed on other occasions to determine:

       Whether that defendant had the state of mind or intent necessary to commit the

crime charged in the indictment;

                                            or

       Whether that defendant had a motive or the opportunity to commit the acts

charged in the indictment;

                                            or

       Whether that defendant acted according to a plan or in preparation for commission

of a crime;

                                            or

       Whether that defendant committed the acts for which he or she is on trial by

accident or mistake.

       These are the limited purposes for which any evidence of other similar acts may be

considered.



Government’s Proposed Jury Instructions—Page 23 of 34
                                      1.37
                              “KNOWINGLY”—TO ACT

       The word “knowingly,” as that term has been used from time to time in these

instructions, means that the act was done voluntarily and intentionally, not because of

mistake or accident.




Government’s Proposed Jury Instructions—Page 24 of 34
                                     1.37A
                             DELIBERATE IGNORANCE

       You may find that a defendant had knowledge of a fact if you find that the

defendant deliberately closed his eyes to what would otherwise have been obvious to

him. While knowledge on the part of the defendant cannot be established merely by

demonstrating that the defendant was negligent, careless, or foolish, knowledge can be

inferred if the defendant deliberately blinded himself to the existence of a fact.




Government’s Proposed Jury Instructions—Page 25 of 34
                              1.43
          SUMMARIES AND CHARTS NOT RECEIVED IN EVIDENCE

       Certain charts and summaries have been shown to you solely as an aid to help

explain the facts disclosed by evidence (testimony, books, records, and other documents)

in the case. These charts and summaries are not admitted evidence or proof of any facts.

You should determine the facts from the evidence that is admitted.




Government’s Proposed Jury Instructions—Page 26 of 34
                               1.44
             SUMMARIES AND CHARTS RECEIVED IN EVIDENCE

       Certain charts and summaries have been received into evidence. You should give

them only such weight as you think they deserve.




Government’s Proposed Jury Instructions—Page 27 of 34
                                      COUNT ONE

                   CONSPIRACY TO DISTRIBUTE AND DISPENSE
                         A CONTROLLED SUBSTANCE

                              (Violation of 21 U.S.C. § 846)

       Count One of the indictment charges Carlos Luis Venegas with conspiracy to

distribute and dispense a controlled substance, in violation of 21 U.S.C. § 846. Title 21,

United States Code, Section 846, makes it a crime for anyone to conspire with someone

else to commit a violation of certain controlled substances laws of the United States. In

this case, the defendant is charged with conspiring to distribute and dispense

hydrocodone, a Schedule II or Schedule III controlled substance, outside the scope of

professional practice and not with a legitimate medical purpose.

       A “conspiracy” is an agreement between two or more persons to join together to

accomplish some unlawful purpose. It is a kind of “partnership in crime” in which each

member becomes the agent of every other member.

       For you to find the defendant guilty of this crime, you must be convinced that the

government has proved each of the following beyond a reasonable doubt:

         First:        That two or more persons, directly or indirectly, reached an
                       agreement to distribute or dispense hydrocodone, a controlled
                       substance, outside the scope of professional practice and without
                       a legitimate medical purpose;

         Second:       That the defendant knew of the unlawful purpose of the
                       agreement; and

         Third:        That the defendant joined in the agreement willfully, that is, with
                       the intent to further its unlawful purpose.

       Hydrocodone is a controlled substance within the meaning of the law.


Government’s Proposed Jury Instructions—Page 28 of 34
          The Federal Controlled Substances Act, Title 21, United States Code, Section

841(a)(1) makes it a crime for anyone to knowingly or intentionally dispense or distribute

a controlled substance without lawful authority. However, under the Controlled

Substances Act, a medical doctor or physician’s assistant, properly licensed and

registered, may lawfully dispense controlled substances by issuing prescriptions for a

legitimate medical purpose of the doctor is acting within the usual course of professional

practice.

          The phrase “usual course of professional practice” means acting in accordance

with a standard of medical practice generally recognized and accepted in the United

States.

          Federal law further provides that an order seeming to be a prescription issued not

in the usual course of professional practice is not a lawful prescription within the

meaning of the Controlled Substances Act. A person issuing such an order shall be

subject to the penalties provided for violations of the Controlled Substances Act. Thus,

responsibility for the proper prescribing and dispensing of controlled substances is upon

the prescribing practitioner.

          The term “dispense” means to deliver a controlled substance by, or pursuant to the

lawful order of, a practitioner, including the prescribing of the controlled substance for

such delivery.

          The term “distribute” is broader in scope than the term “sale,” and means to

deliver, other than by administering or dispensing.




Government’s Proposed Jury Instructions—Page 29 of 34
       “Practitioner” means a physician or physician’s assistant licensed or registered to

distribute or dispense a controlled substance in the usual course of professional practice.

       One may become a member of a conspiracy without knowing all the details of the

unlawful scheme or the identities of all the other alleged conspirators. If a defendant

understands the unlawful nature of a plan or scheme and knowingly and intentionally

joins in that plan or scheme on one occasion, that is sufficient to convict him for

conspiracy even though the defendant had not participated before and even though the

defendant played only a minor part.

       The government alleges that the members of the conspiracy included the following

other indicted persons: John Christopher Ware, Stanley James, Jr., Craig Zahn, Leslie

Ray Rodriguez, Kevin Alejandro Gonzalez, Christan Michael Hicks, a.k.a. “Big Chris,”

Nateshia Renee Young Ware, William John Bryan, Ronald P. Cunningham, II, Donald

Ray Broussard, Tamika Anjetti Ware, Clarence Davis, Jr., a.k.a. “Red,” Frankie Lee

Ross, Gary Whitehead, and Shana Jackson.

       The government need not prove that the alleged conspirators entered into any

formal agreement, nor that they directly stated between themselves all the details of the

scheme. Similarly, the government need not prove that all of the details of the scheme

alleged in the indictment were actually agreed upon or carried out, nor must it prove that

all of the persons alleged to have been members of the conspiracy were such, or that the

alleged conspirators actually succeeded in accomplishing their unlawful objectives.

       Mere presence at the scene of an event, even with knowledge that a crime is being

committed, or the mere fact that certain persons may have associated with each other and


Government’s Proposed Jury Instructions—Page 30 of 34
may have assembled together and discussed common aims and interests, does not

necessarily establish proof of the existence of a conspiracy. A person who has no

knowledge of a conspiracy, but who happens to act in a way that advances some purpose

of a conspiracy, does not thereby become a conspirator.




Government’s Proposed Jury Instructions—Page 31 of 34
                                         1.24
                                 DUTY TO DELIBERATE

         To reach a verdict, whether it is guilty or not guilty, all of you must agree. Your

verdict must be unanimous on each count of the indictment. Your deliberations will be

secret. You will never have to explain your verdict to anyone.

         It is your duty to consult with one another and to deliberate in an effort to reach

agreement if you can do so. Each of you must decide the case for yourself, but only

after an impartial consideration of the evidence with your fellow jurors. During

your deliberations, do not hesitate to reexamine your own opinions and change your

mind if convinced that you were wrong. But do not give up your honest beliefs as to the

weight or effect of the evidence solely because the opinion of your fellow jurors, or

for the mere purpose of returning a verdict.

         Remember at all times, you are judges—judges of the facts. Your duty is to

decide whether the government has proved the defendant guilty beyond a reasonable

doubt.

         When you go to the jury room, the first thing that you should do is select one

of your number as your foreperson, who will help to guide your deliberations and

will speak for you here in the courtroom.

         A verdict form has been prepared for your convenience.

         [Explain verdict form.]

         The foreperson will write the unanimous answer of the jury in the space

provided for each count of the indictment, either guilty or not guilty. At the



Government’s Proposed Jury Instructions—Page 32 of 34
conclusion of your deliberations, the foreperson should date and sign the verdict.

       If you need to communicate with me during your deliberations, the foreperson

should write the message and give it to the court security officer. I will either reply

in writing or bring you back into the court to answer your message.

       Bear in mind that you are never to reveal to any person, not even to the

court, how the jury stands, numerically or otherwise, on any count of the

indictment, until after you have reached a unanimous verdict.




Government’s Proposed Jury Instructions—Page 33 of 34
                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION
 UNITED STATES OF AMERICA

 v.                                             Case No. 3:16-CR-479-N

 CARLOS LUIS VENEGAS

                               VERDICT OF THE JURY

 Count One        Conspiracy to Distribute and Dispense a Controlled Substance


      We, the jury, find the defendant:
                                                        “guilty” or “not guilty”




                                            Presiding Juror




Government’s Proposed Jury Instructions—Page 34 of 34
